DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 6/11/2020 and 7/9/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (WO 2012/108177 A1).
In regard to claim 1, Fujii discloses an endoscope objective lens unit (page 17, section [0059]-page 18, section [0060], Figure 12), comprising at least a front lens group having a negative refractive power (page 18, [TABLE 12], Figure 12, “G1,” 
f1= -1.976), a diaphragm (Figure 12, “S”), and a rear lens group having a positive refractive power in order from an object side (page 18, [TABLE 12], Figure 12, “G2,” 
f2= 1.527), wherein the front lens group includes at least a negative lens having a concave surface facing an image surface side (Figure 12, “L1”) and a positive lens having a convex surface facing the object side (Figure 12, “L2”), the rear lens group includes at least a positive lens having a convex surface facing the image surface side (Figure 12, “L3”) and a cemented lens in which a positive lens and a negative lens are cemented (Figure 12, “L4”), and in a case where a focal length of the front lens group is fF, a focal length of the rear lens group is fR, and a focal length of a positive lens, in the rear lens group, closest to the diaphragm is f3, following expressions are satisfied: 
-1.6<fF/fR<-1.2 → -1.976/1.527 = -1.29 (page 18, [TABLE 12]); and -1.3<f3/fF<-0.7 → 2.151/-1.976 = -1.09 (page 18, [TABLE 12]).
Regarding claim 2, Fujii discloses wherein, in a case where an average focal length of positive lenses in the endoscope objective lens unit is fP and a focal length of the entire system of the endoscope objective lens unit is f, a following expression (3) is satisfied: fP/f<2.5 → [(fL2+fL3+fL4P)/3]/f → [(2.72+2.15+1.58)/3]/1.239 = 1.74 (page 18, [TABLE 12]).
Regarding claim 3, Fujii discloses wherein, in a case where a focal length of the positive lens in the front lens group is f2 and a focal length of the entire system of the endoscope objective lens unit is f, a following expression (4) is satisfied: 2.0<f2/f<3.0. → 2.72/1.239 = 2.2 (page 18, [TABLE 12]).
Regarding claim 4, Fujii discloses wherein the front lens group has a configuration in which the negative lens and the positive lens are arranged in order from the object side (Figure 12, “L1, L2”).
Regarding claim 6, Fujii discloses said endoscope comprising: said endoscope objective lens unit; an image sensor that receives an object image formed by the endoscope objective lens unit; and a light source unit that illuminates the object (page 4, section [0016] – page 5, section [0018], Figure 1).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 5: an endoscope objective lens unit as claimed, specifically wherein the positive lens, in the rear lens group, having the convex surface facing the image surface side has a plane surface on the object side, and the cemented lens is a lens in which a positive lens having a convex surface facing the object side and a negative lens having a concave surface facing the image surface side are cemented, and the rear lens group has a configuration in which the positive lens having the convex surface facing the image surface side and the cemented lens are arranged in order from the object side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 21, 2022